Case 1:19-cr-00193-WFK Document 44 Filed 04/29/20 Page 1 of 8 PageID #: 347
Case 1:19-cr-00193-WFK Document 44 Filed 04/29/20 Page 2 of 8 PageID #: 348
Case 1:19-cr-00193-WFK Document 44 Filed 04/29/20 Page 3 of 8 PageID #: 349
Case 1:19-cr-00193-WFK Document 44 Filed 04/29/20 Page 4 of 8 PageID #: 350
Case 1:19-cr-00193-WFK Document 44 Filed 04/29/20 Page 5 of 8 PageID #: 351
Case 1:19-cr-00193-WFK Document 44 Filed 04/29/20 Page 6 of 8 PageID #: 352
Case 1:19-cr-00193-WFK Document 44 Filed 04/29/20 Page 7 of 8 PageID #: 353
Case 1:19-cr-00193-WFK Document 44 Filed 04/29/20 Page 8 of 8 PageID #: 354




                                                s/ WFK
